Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 
Response to Amendment
Amendment to claims of 04/06/2022 is acknowledged.
Claim objections in the Office action of 12/09/2021 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 8-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 6,830,641; Kosty et al.)  Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a sealing element for producing an electrically conductive connection between a first machine element and a second machine element (the seal assembly is disposed between seal gland, say 73, and a dynamic sealing surface, say 78; Figure 5), comprising at least one disc-shaped conducting element (76, 96, 98 in Figure 5, and 294, 296 in Figure 17; conductive element is a conducting polymer; Col.6, L55-65), a first support ring 290 and an electrically conductive second support ring 292 (Col.15, L20; Figure 15), the first support ring 292 comprising a first axial flange and a first radial flange (Figure 17), the second support ring 290 comprising a second axial flange and a second radial flange wherein the second axial flange is in contact with the second machine element (Figures 5 and 17), the conducting element 294, 296 secured between the first support ring 292 and the second support ring 290 and in contact with and supported by the radial flange of the first support ring 292 and being formed from an electrically conductive foil, and the conducting element 294, 296 being secured between the first axial flange and the second axial flange (Figure 17).   

As to claim 2, D1 discloses the sealing element according to claim 1, wherein a pressing element (portion of 302) is provided which, by means of elastic deformation, secures the conducting element 294, 296 between the first support ring 292 and the second machine element (Figures 5 and 17.)  

As to claim 6, D1 discloses the sealing element according to claim 2, wherein a radial shaft sealing ring (portion of 302) is arranged on the first support ring, the radial shaft sealing ring forming the pressing element (Figure 17).  

As to claim 8, D1 discloses the sealing element of claim 1, wherein the conducting element 294, 296 comprises an axially extending section positioned on the outer peripheral side of the first axial flange of the first support ring (Figure 17).  

As to claim 9, D1 discloses the sealing element of claim 8, wherein the pressing element (portion of 302) is disposed between the axially extending section and the first axial flange (Figure 17).  

As to claim 10, D1 discloses the sealing element of claim 1, where in the conducting element comprises at least one of aluminum and copper (Col.6, L55-65).  

As to claim 11, D1 discloses a sealing element for producing an electrically conductive connection between a first machine element and a second machine element (the seal assembly is disposed between seal gland, say 73, and a dynamic sealing surface, say 78; Figure 5), comprising a first support ring 292, the first support ring comprising a first axial flange and a first radial flange (Figure 17), a second electrically conductive support ring 290 (Col.15, L20) comprising a second axial flange and a second radial flange (Figure 17), at least one conducting element 294, 296 formed from an electrically conductive material (Col.6, L55-65) and comprising a radial body portion and an axial section (Figure 17), and a pressing element (portion of 302) disposed between the first axial flange of the first support ring and the axial section of the conducting element to frictionally secure the conducting element between the first axial flange of the first support ring and the second axial flange of the second support ring (Figure 17), with the second axial flange of the second support ring 3in contact with the second machine element and the radial body portion of the conducting element in contact with at least one of the first radial flange of the first support ring and the second radial flange of the second support ring (Figures 5 and 17.)  

As to claim 12, D1 discloses the sealing element of claim 11, wherein the radial body portion of the conducting element 294, 296 is disc-shaped (figure 17).  

Allowable Subject Matter
Claims 3, 7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675